Citation Nr: 0921529	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-27 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 24, 2004 
for total disability based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted TDIU, effective March 24, 2004.  In 
January 2005, the Veteran filed a timely disagreement.  The 
RO provided a SOC and the Veteran filed a substantive appeal 
in August 2005.  In November 2005, the RO provided a 
Supplemental Statement of the Case (SSOC).  

In December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

In a September 2006 rating decision, the RO found that there 
was no clear and unmistakable error (CUE) with respect to a 
May 1982 decision that terminated entitlement to TDIU.  The 
Veteran has not filed a NOD; therefore, the CUE claim is not 
on appeal.


FINDINGS OF FACT

1. In an unappealed May 1998 RO decision, the Veteran's claim 
of entitlement to TDIU was denied.

2. On July 12, 2002, the Veteran filed a formal claim for 
entitlement to a TDIU; his service-connected disabilities at 
that time were a left wrist and hand disability with loss of 
use, rated 60 percent; PTSD, rated 50 percent; and bilateral 
otitis media, rated zero percent, for a combined rating of 80 
percent. 

3.  Within one year prior to the Veteran's July 12, 2002 
claim, the preponderance of the relevant evidence was against 
a finding that the Veteran was unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities, consistent with his education and employment 
background.

4.  From October 25, 2002, the record reasonably shows that 
the Veteran was unemployable due to his service-connected 
loss of use of his left hand and PTSD. 


CONCLUSION OF LAW

The criteria for an effective date of October 25, 2002, but 
not earlier, for the grant of a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and  
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that while the 
November 2002, February 2003, May 2004, and March 2006 
letters sent to the Veteran by the RO did not adequately 
apprise him of the information and evidence needed to 
substantiate the claim, he had actual knowledge of such and 
therefore no prejudice resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and  
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the  
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice  
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr.  
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the  
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The November 2002, February 2003, and May 2004 letters 
disclosed VA's duty to obtain certain evidence for the 
Veteran.  They make clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  The 
letters also apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The March 2006 letter apprised the Veteran about 
the manner in which VA calculates disability ratings and 
assigns effective dates in accordance with Dingess.  

The Board notes that none of these letters informed the 
Veteran that he needed to provide evidence showing that he 
submitted a claim for TDIU prior to March 24, 2004.  However, 
this deficiency is not fatal.  During the course of this 
appeal, the Veteran has been represented by a Veterans 
Service Organization (VSO) recognized by the VA, specifically 
the Disabled American Veterans, and the Board presumes that 
the Veteran's representative has a comprehensive knowledge of 
VA laws and regulations, including particularly in this case, 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  See, e.g., November 2005 written argument 
submitted by DAV and the transcript of a December 2008 Board 
hearing.  Moreover, the Veteran's statements indicate that he 
is familiar with the criteria necessary to substantiate his 
claim for an earlier effective date.  See, e.g., transcript 
of December 2008 Board hearing.  In the Board's opinion, such 
documentation demonstrates actual knowledge on the part of 
the Veteran and his representative of the need to provide 
evidence showing that he submitted a claim for TDIU prior to 
March 24, 2004 and what was required to substantiate a claim 
for a TDIU and who was responsible for obtaining such 
information or evidence.  As such, the Board finds that the 
Veteran is not prejudiced based on this demonstrated actual 
knowledge.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
August 2004 RO decision that is the subject of this appeal in 
its November 2002 and February 2003 letters.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claim, as demonstrated by the 
December 2005 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The Veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . .  ."  Mayfield, 19 Vet. App. at 128. 

The Board acknowledges Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which provided additional guidance of the content 
of the notice that is required to be provided under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increased compensation benefits.  However, the 
issue on appeal flows from a rating decision which awarded 
entitlement to a TDIU.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notices that were provided before TDIU was granted were 
legally sufficient, VA's duty to notify in this case is 
satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In Goodwin v. Peake, 22 Vet. App. 128 (2008), which 
involved a claim for an earlier effective date, the Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."

 b. Duty to Assist

VA has also satisfied its duty to assist the Veteran under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records and VA treatment records have been associated with 
the claims folder.  A current examination or medical opinion 
is not relevant to the claim for an earlier effective date 
for a TDIU.  Essentially, only medical evidence dated prior 
to March 24, 2004 is relevant to the question at hand.  In 
this case, the Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the Veteran, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. §  
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.  


II. Law and Regulations

a. Earlier Effective Date  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation provides 
that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.

Nevertheless, the effective date of an award of increased 
compensation, including a TDIU, can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).  This 
determination is to be made on the basis of all the evidence 
of record. Id.; Swanson v. West, 12 Vet. App. 442 (1999).  
However, when it is determined that the factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for an increase, the effective date 
is governed by the general rule that the effective date is 
the later of the date of increase or the date of claim.  
Harper v. Brown, 10 Vet. App 125 (1997); 38 C.F.R. § 
3.400(o)(2). Accordingly, the award of an increased rating, 
including a TDIU, should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  Id.; see also VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

b. Entitlement to TDIU 

According to 38 C.F.R. § 4.15, total disability ratings are 
"based primarily upon the average impairment in earning 
capacity, that is, upon the economic or industrial handicap 
which must be overcome and not from individual success in 
overcoming it."  38 C.F.R. § 4.15.  Total disability will be 
considered to exist when an individual has any impairment of 
the mind or body that is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

38 C.F.R. § 4.16 sets forth the parameters within which a 
total disability rating for compensation based on individual 
unemployability may be awarded.  It provides that such a 
rating for compensation may be assigned where: (1) the 
schedular rating is less than total and (2) the individual, 
in the judgment of the rating agency, is unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disabilities provided that, (a) if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; (b) if there are two or more  
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).


c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Procedural Background

The procedural history of this appeal dates back many years.  
In a February 1970 decision, the Board granted a 100 percent 
temporary total convalescent rating from October 15, 1969 to 
April 14, 1970 for residuals, laceration of left wrist, with 
lacerated flexor tendons, claw hand, and paralysis of the 
radial, median, and ulnar nerves.  The RO awarded special 
monthly compensation on account of the loss of use of one 
hand.  The Board also granted service connection for 
bilateral otitis media, rating the disability as 
noncompensable.  

An unappealed November 1970 rating action reflects the 
cessation of the temporary total rating; the previous 60 
percent rating for the Veteran's left hand disability was 
continued, effective August 14, 1970, and the RO granted a 
TDIU based upon the service-connected left hand disability, 
effective August 14, 1970.

The RO terminated and reinstated the Veteran's TDIU several 
times between October 1977 and March 1981.

In February 1982, the RO conducted an administrative review 
and determined that TDIU was not warranted based on clear and 
unmistakable error (CUE) with respect to the November 1970 
rating decision.  In an unappealed May 1982 rating decision, 
the RO terminated the Veteran's TDIU, effective July 31, 
1982.

In April 1983, the Veteran submitted a formal claim for TDIU.  
In an unappealed July 1985 rating decision, the RO denied the 
claim.

In September 1987, the Veteran again submitted a formal claim 
for TDIU.  In an unappealed June 1989 rating decision, the RO 
denied the claim.

In September 1990, the Veteran submitted an informal claim 
for TDIU.  In a May 1991 rating decision, the RO denied the 
claim.  The Veteran filed a timely Notice of Disagreement 
(NOD) in September 1991, but did not perfect his appeal by 
submitting a substantive appeal.  

In December 1993 and February 1994, the Veteran filed 
informal claims for TDIU.  In June 1995, the Veteran filed a 
formal TDIU claim.  In May 1997, the Veteran filed another 
formal claim for TDIU.  The Board notes that the exact date 
on which this application was filed is unclear, as the date 
stamp is partly illegible.  On his application, the Veteran 
listed three previous employers.  In a January 1998 letter, 
the RO requested complete mailing addresses for the three 
companies that the Veteran had listed as prior employers on 
his application.  No response was received, and in a May 1998 
administrative decision, the RO denied the claim.  The 
Veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

On July 12, 2002, the RO received a formal application for 
TDIU.  In a March 20, 2003 rating action, the RO denied a 
claim for TDIU and granted service connection for PTSD, 
rating it 50 percent disabling.  The Veteran timely filed a 
timely NOD that same month.  The RO provided a Statement of 
the Case (SOC) in July 2003.  In correspondence dated March 
23, 2004, and received by the RO on March 24, 2004, the 
Veteran's representative stated that the Veteran had 
contacted him to inquire about the status of his pending 
claim.  The RO construed this document as a new TDIU 
application.  In a December 2004 rating decision, the RO 
granted TDIU, effective March 24, 2004, and increased the 
PTSD rating to 70 percent.  In January 2005, the Veteran 
filed a timely disagreement with respect to the TDIU claim 
only.  The RO provided a SOC and the Veteran filed a 
substantive appeal in August 2005.  In November 2005, the RO 
provided a Supplemental Statement of the Case (SSOC).  

b. Factual Background

VA Treatment Records

During a May 1970 VA neurological examination, the Veteran 
indicated that he was not working because "they need men 
with two hands."  

During an August 1970 VA convalescence examination, the 
Veteran indicated that he had been unemployed since discharge 
because of his service-connected left wrist disability.

In September 1983, the Veteran was diagnosed with dysthemic 
disorder by history, epilepsy by history, rule out organic 
affective syndrome, and depressive anxiety with homicidal 
feelings.  Hospitalization was recommended.

In July 1985, he was referred to a private hospital for 
alcohol dependence and antisocial personality disorder.

The Veteran was hospitalized in May 1987 for PTSD and 
continuous alcohol abuse.

A January 1990 VA examination indicated that the Veteran had 
not worked since service.  

The Veteran submitted to a November 1990 VA psychiatric 
examination.  He related that since getting out of the 
service he had not worked steadily.  He reported four 
psychiatric hospitalizations at the VAMC San Juan between 
1980 and 1984 and a hospitalization at the Bronx Lebanon 
Hospital that lasted approximately one month.  The Axis I 
diagnoses included chronic alcohol abuse and chronic 
depression, mild.

An October 1997 VA joints examination states that "patient 
cannot do the job of a truck driver or a mechanics' job where 
he has to lift heavy weight.  He is not working since 1985."  

In an April 1999 correspondence, Dr. A.R. wrote "[the 
Veteran] is unable to perform heavy work because he had an 
impingement of his right acromion [which] was associated with 
arthritis of his shoulder.  He underwent a repair of the 
right shoulder on May 14, 1996."

An October 2001 VA PTSD examination report states that after 
service the Veteran "did have a few jobs working as a 
mechanic and in factories" and that he last worked in 1989.  
The report further states that the Veteran attributed his 
difficulty in sustaining employment to his hand injury.  He 
reported being treated for substance abuse since 1990 and 
indicated that he was in remission.  He also reported five 
suicide attempts and several psychiatric hospitalizations.  
However, the examiner wrote that "it is noteworthy that this 
has not impaired his functioning in terms of work, at least 
according to his report.  He was able to work and any 
problems he attributed to his hand injury."

Private Treatment Records 

A Physician's Questionnaire received by the RO on October 25, 
2002 indicates that the Veteran suffered from panic attacks 
"of varying frequency," depressed mood, flashbacks, 
nightmares, sleep disturbance, intrusive thoughts, 
hypervigilance, and poor concentration.  Dr. L.R. determined 
that the Veteran did not experience total social and 
occupational impairment because he was able to maintain 
minimum personal hygiene and perform basic activities of 
daily living.  The doctor further opined that the Veteran was 
unemployable due to his service-connected psychiatric 
condition.  He assigned a Global Assessment of Functioning 
(GAF) score of 50.  The questionnaire does not indicate 
whether the doctor is the Veteran's primary care provider; 
however, he did review the Veteran's psychiatric reports and 
treatment records.

VA Treatment Records

A December 2002 VA general medical examination report 
contains the following statement:  "After the military [the 
Veteran] worked for the Ford Company, Reversal Products 
Company, Metal Frame Company.  The last time he worked was in 
2001 and he stopped working because of physical and mental 
conditions."  The examiner reviewed "medical records" and 
made the following determination:  "Service related left 
wrist injury and mental condition impact his occupational 
functioning."  

A December 2002 VA left hand examination report contains the 
following findings:  "Question asked if the patient is fit 
for individual unemployability secondary to left hand 
laceration and the left wrist clawing and partial paralysis 
of the ulnar, median and radial nerve.  The answer is not due 
to physical status.  The patient was a car mechanic and he 
worked in the post office prior to service and also after the 
service, he worked in the Ford car agency for 1and a half 
years and then he worked in the factory for another 2 years.  
He is not working since 1991.  He could not do a welding job 
recently.  He tried because he could not hold the heavy 
material and do the job bilaterally with his hands.  He can 
be taught to do an alternate job as his right hand is fully 
functional but the patient reported that he cannot 
concentrate and he has anxiety.  He cannot stick to the 
employment and so it seems proper to have a psychological 
evaluation for mental capacity for PTSD for employment.  
Physical capacity is still there for light right hand job."  
There is no indication that the claims file was reviewed.

A December 2002 VA joints examination indicates that the 
Veteran had not worked since 1990.  The Veteran could lift 10 
pounds with his right hand.  The examiner reviewed the 
Veteran's chart and opined that he "cannot do the job of a 
mechanic, holding tools and do bilateral work."

A December 2002 VA peripheral nerves examination report 
indicates that the Veteran had functional loss of use of the 
left hand and that his condition "impacts occupational 
function in that he cannot use his left hand."

Treatment notes dated March, April, and May 2003 indicate 
that the Veteran did mechanic work until "1-1/2 years ago."

An October 2003 treatment note indicates that the Veteran was 
not currently working due to pain in his neck and right 
shoulder.

A January 2004 treatment note indicates that the Veteran 
"had to stop professional work as a mechanic and welder 
because of the [right shoulder] pain."

A May 2004 VA joints examination report indicates that the 
Veteran had been unemployed since 1990.  The examiner stated:  
"He is not employable for the job of a mechanic where he has 
to use both hands.  Physically, he can do some desk job with 
a right hand job but for mental status, please see the 
opinion of the psychologist and general medical for 
employability."  

A May 2004 VA general medical examination report indicates 
that the Veteran last worked in 2001, and that he "was not 
able to work because of physical and mental condition."  The 
examiner further stated that "the current condition of loss 
of function of the left hand and post traumatic stress 
disorder affect the Veteran's capacity and activities of 
daily living."  

A June 2004 VA PTSD examination report indicates that the 
Veteran had been "unemployed since 1989, mostly related to 
the loss of his function in one hand."  

An August 2004 letter from Dr. J.W. at the Bronx VAMC states 
that the Veteran was being treated for "severe PTSD related 
to Vietnam war experiences, Anorexia Nervosa, Major 
Depressive Disorder and Alcohol Dependence in full remission 
for over 7 years."  He wrote that "[The Veteran] remains 
severely traumatized and overtly anxious, directly related to 
a serious accident in 1969 when he fell through a glass 
window, severely injuring his left arm and hand.  He is often 
very distressed, with a very poor appetite and aversion to 
food needing daily Ensure supplements.  He also suffers from 
chronic physical pain.  He is physically and mentally 
disabled, and unable to seek or maintain employment."

Lay Statements 

In November 1983, the Veteran submitted statements from 
potential employers, indicating that they could not hire the 
Veteran because of his service-connected left hand 
disability.  

Veteran's Statements

In the April 1983 TDIU application, the Veteran stated that 
he was "not able to work due to my service-connected 
condition and plus other condition being suffered.  Because 
[of] my hand condition I am unable to work in heavy duty jobs 
(odd jobs like construction etc.) which would be the only 
thing I can do because I have no formal training."  

In the June 1995 application, the Veteran stated that he 
could not remember when he had last worked full-time.  

During his December 2008 Travel Board hearing, the Veteran 
claimed that he never received notice of the March 2003 VA 
examinations, which were scheduled in Puerto Rico, because he 
was living in New York at the time.  The Veteran's 
representative also claimed the Veteran did not receive the 
January 1998 letter requesting complete mailing addresses for 
the employers listed on the May 1997 TDIU application.  
b. Discussion

In a December 2004 rating decision, the RO granted TDIU, 
effective March 24, 2004 (the date of receipt of the 
Veteran's informal claim for TDIU).  The Veteran contends 
that he is entitled to an earlier effective date for his 
TDIU.  It is argued on his behalf that a June 2002 effective 
date is warranted, which is when the Veteran submitted his 
current TDIU claim.  See Hearing Transcript at 5.  
Alternatively, the Veteran's representative contends that the 
effective date should go back at least to November 2002, 
which is when the Veteran claims he "first had [his] 
compensation examination."  See November 21, 2005 Letter.  
The Board notes that the claims file contains an October 2002 
Physician's Questionnaire and several December 2002 VA 
examination reports, but no November 2002 examination report.  
In any event, the Veteran contends that his service-connected 
left wrist disability and PTSD have rendered him unemployable 
since 2002.  As explained below, the Board agrees that an 
earlier effective date for a TDIU is warranted.

Prior to the RO decision that is the subject of this appeal, 
the most recent claim of entitlement to TDIU was received by 
VA in May 1997.  That claim was denied by the RO in a May 
1998 administrative decision.  The Veteran did not appeal 
that decision and it became final.  See 38 U.S.C.A. § 7105.  
Therefore, the last final decision on this matter was the 
RO's May 1998 decision.  The Veteran has not raised a valid 
claim of clear and unmistakable error (CUE) in that decision.  
(As noted in the introduction above, a September 2006 RO 
decision denied the Veteran's claim of CUE in a May 1982 PO 
decision that terminated entitlement to TDIU.  As the Veteran 
did not file a NOD, the CUE claim is not on appeal.)
Thus, the Board must determine whether any effective date 
coming after that last final decision in May 1998, but prior 
to the effective date currently assigned (March 24, 2004), is 
warranted.

The April 1999 statement from Dr. A.R. concerning the 
Veteran's nonservice-connected right shoulder disability 
cannot be considered the date upon which entitlement to TDIU 
arose.  Indeed, that statement does not amount to a competent 
opinion that any of the Veteran's service-connected 
disabilities precluded him from obtaining and maintaining 
substantially gainful employment.  

The Veteran submitted a formal TDIU claim in July 2002.  As 
such, the date of claim here is July 12, 2002.  Thus, under 
38 C.F.R. § 3.400(0)(2), it is necessary to determine 
whether, at any point between July 12, 2001 and July 12, 
2002, the Veteran's inability to sustain substantially 
gainful employment due to service-connected disabilities 
became factually ascertainable.  

The Board finds no basis for concluding that the Veteran's 
unemployability was factually ascertainable between July 12, 
2001 and July 12, 2002.  Indeed, the claims file contains no 
medical evidence or competent opinion that shows that the 
Veteran was unable to follow a substantially gainful 
occupation solely as a result of a service-connected 
disability during the period of time in question.  

The Board acknowledges the October 2001 VA PTSD examination 
report, in which the examiner noted that the Veteran 
attributed his difficulty in sustaining employment to his 
left hand injury.  This statement cannot be considered the 
date upon which entitlement to TDIU arose because it does not 
amount to a competent opinion that the Veteran's service-
connected disability precluded him from obtaining and 
maintaining substantially gainful employment.  The physician 
merely restated the Veteran's history of having difficulty in 
sustaining employment to his left hand injury.  (Emphasis 
added.)  A 60 percent disability rating takes into account 
such difficulty or industrial impairment; the question here 
is whether his service-connected disabilities precluded 
employment.  

Having eliminated 38 C.F.R. § 3.400(o)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  As previously 
noted, in this case the RO received the Veteran's TDIU claim 
on July 12, 2002.  Thus, that date serves as the date of 
claim.  The date upon which entitlement arose will be 
determined below.

Review of the claims file discloses that the combined 
evaluation for the Veteran's left hand disability, otitis 
media and PTSD was 80 percent from June 2002, and 90 percent 
from March 2004.  As such, as of June 2002 the Veteran met 
the threshold requirement for a total compensation rating 
based on individual unemployability. 38 C.F.R. § 4.16(a).  
While the veteran met the threshold requirement for a total 
disability rating at that time the question remains whether 
his service-connected disabilities were sufficient to produce 
unemployability without regard to advancing age or non- 
service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.   

The Board will next consider the October 2002 Physician's 
Questionnaire, in which the doctor determined that the 
Veteran was unemployable due to his service-connected PTSD.  
Although Dr. L.G. did not review the claims file, this 
opinion is entitled to some probative value, as the doctor 
did review the Veteran's psychiatric reports and treatment 
records.  The Board notes that a GAF score of 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  It is also pertinent to note 
that the October 2002 questionnaire is consistent with the 
December 2002 VA examination reports, which found that the 
Veteran was unemployable because of his service-connected 
left wrist/hand disability and PTSD.  Although 2004 VA 
treatment records indicate that the Veteran's nonservice-
connected right shoulder injury contributes to his 
unemployability, this does not detract from the finding that 
his service-connected disabilities alone render him 
unemployable.  Accordingly, the Board finds October 25, 2002 
as the date upon which entitlement arose.  

In sum, the date of receipt of the Veteran's reopened claim 
for a TDIU is July 12, 2002.  The date upon which entitlement 
arose is October 25, 2002.  As the later of these dates 
controls, the appropriate effective date is October 25, 2002.  

As the preponderance of the evidence is against an effective 
date earlier than October 25, 2002, the benefit of the doubt 
doctrine is not applicable to this aspect of the appeal and 
an even earlier date for a grant of the Veteran's TDIU is not 
warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
]

ORDER

Entitlement to an effective date of October 25, 2002, but not 
earlier, for a TDIU, is granted.  



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


